DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 11/05/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112b rejection and the rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kuzmin is now cited to disclose the newly added limitations, and Applicant’s arguments merely stated that Greener/Saxby did not disclose the claims as amended.
Claim Objections
Regarding Claim 23, the language “wherein one or more units have to or more cells” should recite “wherein one or more blocks and/or units have two or more cells”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 11-19, 21, 23, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Greener et al (US 2011/0319804) in view of Kuzmin (US 2009/0117311).
Claim 1, Greener discloses a wound closure device (¶ [0001-0005]) comprising:
a plurality of building blocks (individual cubic portions 12, Figs. 4 and 5) configured to be attached to each other to form an assembled structure (body 10, Figs. 4 and 5; the cubic portions are attached to each other through frangible regions 20; although the building blocks are manufactured attached to one another, they still read on the claims as written as the building blocks are not required to be separate prior to attachment) for insertion into or placement over a wound (¶ [0074]; the body is used as wound packing); and
wherein each building block comprises a cell (each individual cubic portion 12, Figs. 4 and 5; each block is formed of a cell and therefore the cube 12 can be interpreted as both the cell and the block).
Greener is silent whether each cell comprises an attachment element positioned on a wall of the cell, the cell reversibly securable to the assembled structure such that the cell is configured to be removed from the assembled structure and re-secured to the assembled structure by the attachment element.
Kuzmin teaches interlocking elements, thus being in the same field of endeavor of modular building blocks, where each cell (block as seen in Fig. 20) comprises an attachment element (protrusions, Fig. 20) on a wall of a cell (Fig. 20; the actual cube portion is the cell), the cell reversibly securable to the assembled structure such that the cell is configured to be removed from the assembled structure and re-secured to the assembled structure by the attachment element (¶ [0010, 0113]). The blocks of Kuzmin allow for easy attachment and detachment while also providing a strong assembled construction (¶ [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cells of Greener to be the shape of the cells of Kuzmin Fig. 20 to comprise an attachment element positioned on the wall of the cell, the cell able to be removed from the assembled structure and re-secured to the assembled structure by the attachment element, as taught by Kuzmin (Fig. 20). Kuzmin states that the attachment structures provide for easy attachment and detachment of blocks while still providing for a strong assembled construction (¶ [0164]).
Regarding Claim 3, the combination of Greener/Kuzmin as set forth above for Claim 1 discloses the building blocks (12, Fig. 4 Greener; Fig. 20 Kuzmin) are configured to form an assembled stabilizing structure (10, Figs. 4-5 of Greener) comprising a plurality of cells (the actual cube shape of the combination of Greener/Kuzmin) defined by one or more walls (walls of cube as seen in Fig. 20 of Kuzmin), wherein the assembled stabilizing structure (10, Figs. 4-5 of Greener) cells (cube portions of the combination) are provided side-by-side in a horizontal plane (as seen in Figs. 4-5 of Greener).
The above combination of Greener/Kuzmin is silent whether each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends. 
However, an additional embodiment of Kuzmin teaches a construction unit with through holes (¶ [0099], Fig. 35) to reduce the weight of the unit, provide easy assembly and disassembly, and to allow flow for air or other fluids through the device (¶ [0099]).
Therefore, it would have been obvious to modify the device of Greener/Kuzmin to include through holes as in the embodiment of Kuzmin of Fig. 35 to allow for easier assembly and disassembly as well as fluid flow through the device (as motivated by Kuzmin ¶ [0099]). The attachment elements and receiving elements would be modified to form through holes, where there would be holes on each surface of the cube and therefore there would be openings extending through the top and bottom ends of the cells.
Regarding Claim 6, the combination of Greener/Kuzmin, as set forth above for Claim 1, teaches that the one or more building blocks (cubic portions 12 of Greener that have been modified to have the shape, and therefore the protrusions and depressions, of Kuzmin Fig. 20) comprises receiving elements (depressions, Fig. 20 of Kuzmin) configured to receive the attachment elements (protrusions, Fig. 20 of Kuzmin) of one or more of the building blocks (12, Fig. 4, Greener; Fig. 20, Kuzmin; ¶ [0010, 0113, 0164] of Kuzmin).
Regarding Claims 8, 11, 12, and 13, the combination of Greener/Kuzmin, as set forth above for Claim 1, teaches that each of the building blocks (12, Fig. 4 of Greener, Fig. 20 of Kuzmin) comprises cells (cubic portion of block, Fig. 20 of Kuzmin) having a uniform shape and size (¶ [0049] of Greener), where each of the building blocks (12, Fig. 4 Greener, Fig. 20 Kuzmin) consists of one cell (12, Fig. 4 Greener; Fig. 20 of Kuzmin), and wherein the building blocks (12, Fig. 4 Greener; Fig. 20 Kuzmin) comprises one or more cells (cubic portion of block, Fig. 20 Kuzmin) provided in a single row (Fig. 20 of Kuzmin), and wherein each of the building blocks (12, Fig. 4 Greener; Fig. 20 Kuzmin) having a quadrilateral shape (the blocks of Kuzmin are formed by squares, which are quadrilaterals).
Regarding Claim 14, Greener further discloses each of the building blocks (12, Figs. 4 and 5) comprises foam or porous material (¶ [0072]).
Regarding Claim 15, Greener further discloses one or more building blocks (12, Figs. 4 and 5) further comprises precuts (14, 16, 18, Figs. 4 and 5) defining frangible portions (20, Figs. 4 and 5) of the foam or porous material (¶ [0072-0073]).
Regarding Claim 16, Greener further discloses one or more of the plurality of building blocks (12, Figs. 4 and 5) is configured to be cut or torn (¶ [0076] removing by hand is tearing away).
Regarding Claims 17-19, Greener further discloses a source of negative pressure, a drape, and a port, where the port is configured to transmit negative pressure through the drape placed over the wound (¶ [0003-0005]; the body 10 can be used with NPWT which uses a negative pressure source and a drape).
Regarding Claim 21, Greener discloses a method of treating a wound (¶ [0001-0005]) comprising:
adhering a plurality of building blocks (cubic portions 12, Figs. 4-5; two cubic portions together are being considered a building block) to one another to provide a stabilizing structure (body 10, Figs. 4-5; the blocks are adhered together during manufacturing);
inserting the stabilizing structure (10, Figs. 4-5) into the wound (¶ [0004, 0091]);
wherein the plurality of building blocks (each set of two cubic portions 12, Figs. 4 and 5) comprise one or more cells (each individual cubic portion 12, Figs. 4 and 5); and
wherein the plurality of building blocks (12, Figs. 4-5) are configured to be adhered to one another to provide the stabilizing means (10, Figs. 4-5; although the building blocks are manufactured attached to one another, they still read on the claims as written as the building blocks are not required to be separate prior to attachment).
Greener is silent whether each cell comprises an attachment element positioned on a wall of the cell, the cell reversibly securable to the assembled structure such that the cell is configured to be removed from the assembled structure and re-secured to the assembled structure by the attachment element.
Kuzmin teaches interlocking elements, thus being in the same field of endeavor of modular building blocks, where each cell (block as seen in Fig. 20) comprises an attachment element (protrusions, Fig. 20) on a wall of a cell (Fig. 20; the actual cube portion is the cell), the cell reversibly securable to the assembled structure such that the cell is configured to be removed from the assembled structure and re-secured to the assembled structure by the attachment element (¶ [0010, 0113]). The blocks of Kuzmin allow for easy attachment and detachment while also providing a strong assembled construction (¶ [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cells of Greener to be the shape of the cells of Kuzmin Fig. 20 to comprise an attachment element positioned on the wall of the cell, the cell able to be removed from the assembled structure and re-secured to the assembled structure by the attachment element, as taught by Kuzmin (Fig. 20). Kuzmin states that the attachment structures provide for easy attachment and detachment of blocks while still providing for a strong assembled construction (¶ [0164]).
Regarding Claim 23, Greener further discloses adjusting the size and/or shape of the building blocks by detaching one or more cells from the building blocks, wherein the one or more units have two or more cells (¶ [0076] each individual cubic unit can be removed, and since two cubic units is interpreted as the building block, one can be removed from the other; in the combination of Greener/Kuzmin set forth above for Claim 21 each cube comprises a cell).
Regarding Claim 31, the combination of Greener/Kuzmin as set forth above for Claim 1, teaches the plurality of building blocks are separate from one another. Due to the attachment and receiving elements of the combination of Greener/Kuzmin, each block can be separated and re-attached and therefore the blocks can be considered separate from one another.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greener et al (US 2011/0319804) in view of Kuzmin (US 2009/0117311) further in view of Saxby (WO 2015/110409).
Regarding Claim 7, Greener/Kuzmin is silent whether each of the building blocks has an elongate shape with a uniform width.
Saxby teaches a wound filler made of repeating units (302, Fig. 5A) which have an elongate shape with a uniform width (as seen in Fig. 5A).
Therefore, it would have been obvious to substitute the shape of the building blocks of Greener/Kuzmin for the elongate shape with uniform width of Saxby, as Saxby shows that wound fillers made with elongate, repeating units were known in the art. This would result in a rectangular prism shaped building unit rather than the cuboidal shaped building unit of Greener/Kuzmin.
Regarding Claim 20, Greener/Kuzmin is silent regarding an organ protection layer.
Saxby teaches a wound filler with an organ protection layer (¶ [0147]) which protects the bottom layer of the wound from the negative pressure applied to the wound filler (¶ [0147]).
Therefore, it would have been obvious to modify the wound filler of Greener/Kuzmin to include an organ protection layer, as motivated by Saxby, to protect the bottom layer of the wound from the negative pressure applied to the wound filler (as motivated by Saxby ¶ [0147]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             

/Adam Marcetich/Primary Examiner, Art Unit 3781